Citation Nr: 0724608	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-38 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a mandibular condition.

2.   Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of dental 
trauma, claimed as chronic gum disease, dental pain, and loss 
of teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran 
subsequently moved to Massachusetts, and his case was 
transferred to the RO in Boston.

The RO has listed the veteran's dental claim as entitlement 
to "service connection for chronic gum disease, claimed as 
dental pain and loss of teeth."  However, on closer review, 
the Board notes that the veteran's dental claim had been 
previously denied in a September 1996, and the veteran did 
not appeal that issue.  As such, the Board has 
recharacterized the issue on a new and material evidence 
basis, as reflected on the title page of this remand.

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Boston.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the veteran attributed his chin scar to 
an in-service motor vehicle accident.  Such statement is 
construed as a service connection claim for a chin scar and 
is referred to the RO for the appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the appellant's new and material 
claims.  

In March 2003, the appellant submitted a claim seeking to 
reopen a service connection claim for mandibular condition, 
last denied in June 1986, on the basis that there was no 
evidence of a current mandibular condition, and no evidence 
of any mandibular condition related to service.  

Also, in March 2003, the appellant essentially submitted a 
claim seeking to reopen a service connection claim for 
residuals of dental trauma, last denied in September 1996, as 
there was no evidence of current dental trauma, and no 
evidence relating any dental disability to service.  

With regard to the new and material evidence claim for a 
mandibular condition, the  VCAA letters sent to the appellant 
in March 2003, June 2003, and January 2004 do not comply with 
the requirements under Kent.

Similarly, with regard to the new and material claim for 
residuals of dental trauma, the VCAA letters of record do not 
comply with the requirements under Kent.  The June 2003 VCAA 
letter did mention the September 1996 denial, but it did not 
specify the basis for the prior denial, nor did it provide 
the appellant with the current "new" and "material" 
standard.  See 66 Fed. Reg. 45620 (August 29, 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the appellant 
of the evidence and information necessary 
to reopen service connection claims for 
mandibular condition, and residuals of 
dental trauma, claimed as chronic gum 
disease, dental pain, and loss of teeth; 
(2) notifies the appellant what elements 
required to establish service connection 
that were found insufficient in the 
previous denials; and (3) notifies the 
appellant of what specific evidence would 
be required to substantiate the elements 
needed to grant the appellant's service 
connection claims (i.e., evidence of 
current mandibular condition and dental 
disability related to service).  The 
notification letter should also provide 
the current definition of "new" and 
"material" evidence, and advise the 
appellant of the evidence and information 
that is necessary to establish 
entitlement to his underlying service 
connection claims.

2.  Upon completion of the above 
requested development and receipt of any 
additional evidence from the veteran, the 
RO should readjudicate the new and 
material issues currently on appeal.  Any 
further development considered necessary 
should be undertaken.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

